        Case 6:21-po-00053-HBK Document 6 Filed 02/17/21 Page 1 of 2


1    Sean O. Anderson
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                        No. 6:20-po-00053-HBK
11                       Plaintiff,
12           v.                                        STIPULATION TO VACATE INITIAL
                                                       APPEARANCE AND RESOLVE MATTER
13    CHRIS A. PETRUCCIO,                              THROUGH FORFEITURE OF
                                                       COLLATERAL; AND ORDER THEREON
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Sean O. Anderson, legal officer for the

17   National Park Service, and Chris A. PETRUCCIO, by and through his attorney of record, Duff S.

18   McEvers, that the initial appearance in the above-captioned matter set for February 23, 2021 be

19   vacated. The Government agrees violation number 9292030 can be resolved through a forfeiture

20   of collateral, consistent with the bail schedule, $250, plus the $30 Central Violations Bureau

21   processing fee and violation number 9292031 can be resolved through a forfeiture of collateral,

22   consistent with the bail schedule, $150, plus the $30 Central Violations Bureau processing fee.

23

24                                                         Respectfully submitted,

25
                                                           McGREGOR SCOTT
26                                                         United States Attorney
27

28
                                                       1
        Case 6:21-po-00053-HBK Document 6 Filed 02/17/21 Page 2 of 2


1             Dated: February 9, 2021                      /S/ Sean O. Anderson
                                                           Sean O. Anderson
2                                                          Acting Legal Officer
3                                                          Yosemite National Park

4             Dated: February 9, 2021                      /S/ Duff S. McEvers
                                                           Duff S. McEvers
5                                                          Attorney for Defendant
                                                           Chris A. Petruccio
6

7
                                           ORDER
8
     The Court approves the Stipulation filed February 10, 2021 (Doc. No. 5) in United States v.
9
     Petruccio, case no. 6:21-po-00053-HBK and adopts its terms as the Order of this court.
10

11   Accordingly, it is hereby ORDERED:

12            1. The February 23, 2021 initial appearance in this matter is VACATED.

13            2. Violation number 9292030 can be resolved through a forfeiture of collateral consistent
14
                 with the bail schedule: $250.00, plus the $30.00 Central Violations Bureau processing
15
                 fee (total $280.00).
16
              3. Violation number 9292031 can be resolved through a forfeiture of collateral consistent
17
                 with the bail schedule: $150.00, plus the $30.00 Central Violations Bureau processing
18

19               fee (total $180.00).

20
21   IT IS SO ORDERED.
22

23   Dated:     February 16, 2021
                                                       HELENA M. BARCH-KUCHTA
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
